Citation Nr: 0506903	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-28 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for right kidney 
tuberculosis infection, status post nephrectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel



INTRODUCTION

The record indicates that the veteran served with the United 
States Air Force as a Reservist from April 1965 to April 
1998.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a December 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California, which denied the benefits 
sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

This matter requires remand to the Agency of Original 
Jurisdiction (AOJ) for additional action consistent with the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).

The veteran desires service connection for the residuals of a 
1972 tuberculosis infection, a disease.  Applicable VA law 
provides that Reservists may only be considered for service 
connection for a disease that became manifest either during a 
period of active service or active duty for training.  
Additionally, service connection for tuberculosis may warrant 
presumptive service connection if appropriately manifested 
within three years after separation from active service.  See 
38 U.S.C.A. §§ 101, 1110 (West 2002); 38 C.F.R. §§ 3.6, 
3.303, 3.307(a)(3), 3.309 (2004).

The veteran was an Air Force Reservist from April 1965 to 
April 1998.  The available record, however, only confirms 
that he completed periods of active duty for training from 
April 8, 1965, to August 19, 1965, and from July 8, 1972, to 
July 22, 1972, via review of service documentation provided 
by the veteran.  There was no attempt, however, by the AOJ to 
secure his complete pertinent record of periods of active 
service or active duty for training.  Accordingly, the Board 
must remand the appeal for completion of this action.


Treatment reports now of record from Kaiser Permanente 
Hospital, in Sacramento, California, indicate that the 
veteran reported for emergency care on August 20, 1972, with 
complaints of hematuria.  After completion of testing on 
August 26, 1972, tuberculosis was identified as the likely 
diagnosis.  On September 10, 1972, the veteran was admitted 
to the hospital for a work-up for possible urinary tract 
tuberculosis, and at the time of his discharge on October 11, 
1972, the diagnosis was confirmed, with noted damage to the 
veteran's bladder and right kidney.

The Board further observes that during his period of active 
duty for training in July 1972, the veteran was seen twice 
with complaints of a plugged right ear, diagnosed as otitis 
media.  The veteran's ear problems continued after this 
period of active duty for training, and in a September 2000 
rating decision, the AOJ service-connected him for four ear 
conditions etiologically found to be related to his active 
duty for training in July 1972.  The Board further notes that 
the claims file contains several medical reports, dated in 
September 1972, December 1972, January 1974, April 1974, July 
1974, September 1978, and December 1978, that either suggest 
or purport to address whether any or all of the veteran's ear 
problems are tuberculosis-related; no conclusive medical 
opinion on this issue, presented with a basis for that 
opinion, however, is currently of record.

Further, two days after his release from active duty for 
training in July 1972, the veteran reported to Kaiser 
Permanente Hospital with complaints of chest pain.  A July 
24, 1972, chest x-ray report included findings of probable 
pleural thickening with calcification along the right lateral 
aspect of the chest, with possible infiltration behind the 
clavicle and first rib on the left side; the listed 
impression was a chest film that failed to demonstrate 
conclusive evidence of active pulmonary disease, with a 
recommendation to obtain a lordotic film in order to more 
conclusively exclude minimal infiltration behind the medial 
end of the left clavicle.  Later chest x-ray reports 
apparently discounted the likelihood that the veteran's 
tuberculosis included a pulmonary component.

The Board observes that the veteran identified Kaiser 
Permanente Hospital, of Sacramento/Carmichael, California, as 
his private medical provider for treatment of his 
tuberculosis and ear problems for the period of approximately 
January 1970 to January 1980.  The claims file currently 
contains records from Kaiser Hospital in Sacramento, as dated 
from approximately July 1972 to March 1998.  However, the 
Board observes that when the hospital transmitted the bulk of 
the veteran's records to the AOJ in May 2002, it advised the 
AOJ by letter that its recordkeeping system revealed that the 
veteran had received treatment at three other Kaiser 
facilities in the state.  The hospital further advised the 
AOJ that if it desired to obtain these records, it would need 
to separately contact these facilities to request them; the 
hospital also provided the AOJ with the necessary contact 
information.  A review of the claims file does not 
demonstrate that the AOJ thereafter attempted to secure these 
treatment records.  As these records may very well be 
pertinent to the veteran's claim, the Board finds that the 
AOJ should now undertake all necessary efforts to obtain 
these additional Kaiser records.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development is necessary.  Accordingly, this 
matter is REMANDED for the following:

1.  Please contact the Defense Finance 
and Accounting Service (or any other 
appropriate agency) to request a record 
of the specific dates of the veteran's 
periods of active duty or active duty for 
training for his Reserve service with the 
United States Air Force, with specific 
attention to all such service completed 
between April 1965 and December 1972.

2.  Please obtain the veteran's record of 
medical treatment, specifically as 
related to genitourinary or pulmonary 
tuberculosis-related disease and/or ear 
disease/disorders, for the period of 
January 1970 to the present, from the 
following providers:

a.  Kaiser Permanente, Rancho 
Cordova Branch, 10725 International 
Dr., Rancho Cordova, CA 95670;


b.  Kaiser Permanente, South 
Sacramento Branch, 6600 Bruceville 
Rd., Sacramento, CA 95823; and 

c.  Kaiser Permanente, Davis Branch, 
1955 Cowell, Davis, CA 95616.

All obtained additional records should be 
associated with the claims file, as well 
as any negative response to these records 
requests.

3.  After the development requested in 
paragraphs 1 and 2 is complete, the AOJ 
should determine whether, based upon the 
additional information of record, a VA 
medical examination/opinion should then 
be obtained in order to determine the 
likely date of onset of any and/or all 
tuberculosis-related disease in the 
veteran's case.  The AOJ should then 
undertake any additional development 
action so warranted at that time.

4.  After the AOJ completes all of the 
development requested above to the extent 
possible, it should again review the 
claim on the basis of all additional 
evidence associated with the claims file.  
If the AOJ cannot grant the benefits 
sought on appeal, then it should furnish 
the veteran and his representative with a 
supplemental statement of the case, and 
afford a reasonable opportunity for 
response before returning the record to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran, however, until he is so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 
5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


